Title: From Alexander Hamilton to Theodore Sedgwick, 21 January 1801
From: Hamilton, Alexander
To: Sedgwick, Theodore



Albany Jany 21. 1801
Dr Sir

Being in a hurry to leave New York for this place, I comprised in a letter to Bayard some observations which had I had time I should have put in a reply to your last. I requested him to communicate it to you & I beg you as you love your country, your friends and yourself to reconsider dispassionately the opinion you have expressed in favour of Burr. I never was so much mistaken as I shall be if our friends, in the event of their success, do not rue the preference they will give to that Cataline.
Adieu

AH

 